Exhibit 10.30

 

AMENDED AND RESTATED
SALES REPRESENTATIVE AGREEMENT

 

THIS AMENDED AND RESTATED SALES REPRESENTATIVE AGREEMENT (“Agreement”) is made
effective as of January 24, 2005, by and between dj Orthopedics, LLC, a Delaware
limited liability company (hereinafter referred to as “DJO”), with its principal
place of business at 2985 Scott Street, Vista, CA  92081, and DePuy Spine, Inc.,
an Ohio corporation (hereinafter referred to as “DePuy Spine”), with its
principal place of business at 325 Paramount Drive, Raynham, Massachusetts
02767.

 

BACKGROUND

 

WHEREAS, DePuy Spine, formerly known as DePuy AcroMed, and OrthoLogic Corp., the
predecessor to DJO, entered into that certain Sales Representative Agreement
dated August 18, 2000, as amended by that certain Amendment to Sales
Representative Agreement dated August 1, 2001, that certain Amendment to Sales
Representative Agreement dated March 1, 2002, that certain Amendment No. 3 to
Sales Representative Agreement dated September 15, 2003 and that certain letter
dated March 29, 2004 addressed to Mr. Earl Fender of DePuy Spine from Mr. Shane
Kelly of the Regentek division of DJO (hereinafter collectively, the “Original
Agreement”);

 

WHEREAS, DJO acquired certain assets and operations of OrthoLogic Corp. on
November 26, 2003, and is the successor to OrthoLogic Corp.’s rights and
obligations under the Original Agreement pursuant to an assignment thereof
executed in connection with such acquisition of assets and operations;

 

WHEREAS, DJO and DePuy Spine desire to set forth herein a fully integrated
document reflecting the Original Agreement with all of its prior amendments and
reflecting certain additional amendments that have been agreed to by the
parties.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1.0          DEFINITIONS

 

The following words shall have the following meanings when used in this
Agreement:

 

1.1           “Affiliate” of a Party shall mean any entity or person that
directly or indirectly controls, is controlled by or is under common control
with such party.  For purposes of this definition, “control” shall mean the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of an entity, whether through the
ownership of voting securities, by contract or otherwise.

 

--------------------------------------------------------------------------------


 

1.2           “Agreement” shall mean this Amended and Restated Sales
Representative Agreement, as it may be further amended in writing by mutual
agreement of the parties from time to time.

 

1.3           “Approved Order” shall mean an order for which DJO has received a
commitment for payment from any patient or third party payer.

 

1.4           “Competing Product” means an external lumbar spinal bone growth
stimulation product.

 

1.5           “Customers” shall mean all purchasers of the Products in the
Territory.

 

1.6           “Improvement” shall mean any adaptation, change, redesign,
improvement, modification or development to any Product, the specifications
therefor, the raw materials or the method or process of manufacture or
production of any Product.

 

1.7           “Patient Placement” shall mean the following activities with
respect to any patient who has been prescribed a Product:  (a) education of such
patient on the use of the Product, the treatment protocol and device placement,
(b) reviewing with such patient all pertinent documentation, including patient
manuals and the patient bill of rights, (c) informing such patient of contacts
for additional support in case of questions, (d) ensuring that such patient has
signed all necessary documentation in connection with its use of the Product and
that DJO has received copies of such documentation.

 

1.8           “Party” and “Parties” mean DePuy Spine and DJO, singly and/or
collectively.

 

1.9           “Products” mean DJO’s spinal bone growth stimulation products for
lumbar applications utilizing Combined Magnetic Field (CMF) technology, along
with any Improvements thereto.  All such Products currently in existence are
identified on Exhibit A.  Additional Products, including Improvements and
variations thereto, shall be added to Exhibit A as they become available.

 

1.10         “New Products” means those DJO bone growth electrical stimulation
products developed, designed, intended or sold for the spine market which
perform a significantly different function or perform in a significantly
different manner or perform for a significantly different indication from
Products.

 

1.11         “Sales Quota” shall mean the targeted annual amount of Product
sales to be solicited by DePuy Spine in the Exclusive Territory as agreed upon
by the parties pursuant to Section 9.5 below, expressed in terms of units and
gross sales dollars.

 

1.12         “Sales Minimum” shall mean 90% of the Sales Quota.

 

1.13         “Territory” shall mean the spinal market in the United States of
America.

 

2

--------------------------------------------------------------------------------


 

 

2.0          APPOINTMENT

 

2.1           Subject to the terms and conditions of this Agreement, DJO hereby
appoints DePuy Spine, and DePuy Spine hereby accepts appointment, as the sales
agent of the Products in the Territory for the Term (as hereinafter defined). 
DePuy Spine shall be the exclusive sales agent in the portions of the Territory
that are shown as shaded on the maps attached hereto as Exhibit B (collectively,
the “Exclusive Territory”) and the non-exclusive sales agent in the remaining
portions of the Territory.

 

2.2           DePuy Spine acknowledges that DJO has an agreement with Vision
Quest, a durable medical equipment supplier (“DME”) based in California, and
understands that Vision Quest will continue to sell Products consistent with the
terms and provisions of such agreement and solely outside the Exclusive
Territory, except that Vision Quest may also sell Products to customers located
in San Diego County, California.  DJO shall, at DePuy Spine’s request,
terminate, phase out or allow to expire, DJO’s agreement with Vision Quest
consistent with the terms of any such agreement, at DePuy Spine’s sole
discretion.  In no event shall DJO permit Vision Quest to sell or promote
Products within the Exclusive Territory (with the aforementioned exception of
San Diego County).

 

2.3           DePuy Spine may appoint one or more third parties as subagents or
subdistributors (individually and collectively, “Distributors”) to act on its
behalf, including without limitation, the DePuy Spine sales network now or as
may be established from time to time, provided that DePuy Spine shall remain
responsible for all of its obligations under this Agreement. DePuy Spine shall
notify DJO in writing of all Distributors appointed pursuant to this Section,
provided that DJO shall treat the identity of DePuy Spine’s Distributors as
DePuy Spine Confidential Information pursuant to the provisions of Article 18. 
DePuy Spine shall not knowingly appoint any Distributors to sell the Products
that are engaged in the marketing and/or selling of Competing Products.  To the
extent that any DePuy Spine Distributor either continues to market Competing
Products or is unable to market the Products, the Parties shall consult with
each other to consider appropriate actions that might be taken to address such
circumstances.  During the time period when any DePuy Spine Distributor either
continues to market Competing Products or is unable to market the Products and
DePuy Spine does not cover the affected sales territory (either directly or
through another Distributor), then DJO may use its employees or other
distributors to market Products in such DePuy Spine Distributor’s territory;
provided that DJO shall terminate or discontinue marketing efforts in such
territory (if it is within the Exclusive Territory) promptly after DePuy Spine
or one of its Distributors is able to service such territory.

 

2.4           Provided DJO has first offered the New Products in writing to
DePuy Spine and DePuy Spine has declined the opportunity to market the New
Products in writing, DJO may freely negotiate with other parties to market the
New Products.  DePuy Spine shall have ninety (90) days from receipt of DJO’s
written offer within which to accept or reject any such opportunity to market
New Products.  In the case in which DJO had first offered the New Products to
DePuy Spine and the parties were unable to negotiate mutually acceptable terms,
DJO is free to contract with other parties provided DJO does not accept terms
inferior to DePuy Spine’s last offer.  In the case in which the third party’s
offered final terms are equal to or inferior to DePuy Spine’s last offer, DJO
will contract with DePuy Spine under the terms of

 

3

--------------------------------------------------------------------------------


 

DePuy Spine’s last offer.

 

3.0          EXCLUSIVITY

 

3.1           During the Term (as hereinafter defined), DJO shall not, with
respect to all or any part of the Exclusive Territory, enter into or be party to
any distribution, marketing, sales representative or like agreement related to
the Products with any person other than DePuy Spine or its Affiliates, nor shall
DJO give any such other person any rights to sell, promote or otherwise
commercially exploit Products in the Exclusive Territory, except as provided in
Article 9.  Without in any way limiting the foregoing, DJO shall use
commercially reasonable efforts to prevent the sale or promotion by DJO’s agents
and representatives, wherever located, of Products either in the Exclusive
Territory or to customers in the Exclusive Territory.  In order to better
protect DePuy Spine’s exclusive rights hereunder and to preserve the intended
economic benefits thereof, DJO agrees to pay DePuy Spine its commission pursuant
to Section 12 with respect to each sale of Products in the Exclusive Territory,
regardless of who makes the sale or solicits the order for the sale.  This
Section 3.1 is not intended to prohibit or limit DJO sales management personnel
from assisting or supporting DePuy Spine’s activities hereunder pursuant to a
specific request by DePuy Spine, provided such personnel’s activities are
conducted solely in conjunction with DePuy Spine and not independently.

 

4.0          TERM AND TERMINATION

 

4.1           The term (“Term”) of this Agreement shall continue, unless
terminated early as provided in this Article 4, until August 18, 2010.

 

4.2           This Agreement may be terminated by either Party if the other
Party files a voluntary petition for bankruptcy or reorganization, is the
subject of an involuntary petition for bankruptcy which is not dismissed within
60 days, has its affairs placed in the hands of a receiver, enters into a
composition for the benefit of creditors, or is deemed insolvent by a court of
competent jurisdiction.

 

4.3           This Agreement may also be terminated if a Party is in material
breach of this Agreement provided the non-breaching Party has provided at least
forty-five (45) days prior written notice identifying the breach and such breach
has not been cured within said forty-five (45) days.

 

4.4           This Agreement may be terminated by DePuy Spine upon 120 days’
prior written notice to DJO.

 

4.5           This Agreement may be terminated by DJO upon 120 days’ prior
written notice to DePuy Spine if the prior three (3) month average Net Sales
Price (as defined in Section 12.1) for the Products ever becomes less than $***.

 

4.6           This Agreement may be terminated immediately by DePuy Spine upon
written notice to DJO if DePuy Spine, its Affiliates or DJO receive a notice
that a third party has filed suit alleging that any Product infringes in whole
or in part any aspect of any U.S. patent or any

 

--------------------------------------------------------------------------------

***Certain information on this page has been filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

4

--------------------------------------------------------------------------------


 

reissue or re-examination thereof.

 

4.7           The provisions of this Agreement set forth in Section 4.8 and
Articles 14, 17, 18, 19, 20, and any other provisions which by their terms
survive termination, and any remedies for the breach thereof, shall survive the
termination of this Agreement under the terms hereof.

 

4.8           Notwithstanding the termination of this Agreement for any reason,
each Party hereto shall be entitled to recover any and all damages (other than
punitive, exemplary, multiplied or consequential (including lost sales or lost
profits) damages) that such Party shall have sustained by reason of the breach
by the other Party hereto of any of the terms of this Agreement.  Termination of
this Agreement for any reason shall be without prejudice to DePuy Spine’s right
to receive all payments accrued and unpaid on the effective date of termination
and shall not release either Party hereto from any liability which at such time
has already accrued or which thereafter accrues from a breach or default prior
to such expiration or termination, nor affect in any way the survival of any
other right, duty or obligation of either Party hereto which is expressly stated
elsewhere in this Agreement to survive such termination.

 

5.0          OBLIGATIONS OF DJO

 

5.1           DJO shall use commercially reasonable efforts to supply Products
for customer orders on a timely basis.  If Products become unavailable during
the Term for any reason, except where demand exceeds 125% of the non-binding
rolling 12-month forecast updated on a quarterly basis, for more than 15 days
(which need not be consecutive) in any period of four consecutive weeks, the
Sales Quota applicable to that year, pursuant to Article 9 below, shall be
reduced by an amount equal to (i) the average monthly volume of orders received
by DJO during the preceding six months, multiplied by (ii) the number of
consecutive four-week periods during which such Products are unavailable for any
15 days.  If Products become unavailable due, in whole or in part, to a
circumstance affecting DJO’s ability to manufacture Products, and the Products
continue to be unavailable due to such circumstance for more than any 15 days in
a given four consecutive weeks, the presidents of the Parties or their
designated representatives shall meet to determine the best means to make
Products available to the market, and in that regard, will consider, in part,
the possibility that DePuy Spine will manufacture or have manufactured Products
until production by DJO has resumed.  DePuy Spine wants assurance of continued
supply of Product.  If DJO cannot supply the Product necessary to meet demand
for a continuous period of 30 days, then DePuy Spine shall have the right to any
and all licenses, manufacturing plans, and technology, etc. that would allow
DePuy Spine to find an alternative source for the supply of such Product until
DJO can resume adequate supply of Product.  DJO hereby grants DePuy Spine an
irrevocable, perpetual, non-exclusive paid up, royalty free license and/or right
to all licenses, manufacturing plans, patents and know how related to the
Products, which DePuy Spine agrees to exercise on the terms set forth in this
Section 5.1.

 

5.2           DJO will be responsible for Product development, manufacturing,
testing, quality control, supply, distribution, regulatory approvals and
clearances, customer service, shipping, Patient Placement and billing, as well
as for obtaining the necessary supporting documents for billing as provided in
Section 8.1 hereof.  Additionally, at all appropriate trade shows and
conventions where DJO maintains a booth, DJO shall, at no cost to DePuy Spine,
include a

 

5

--------------------------------------------------------------------------------


 

prominent Product display that is jointly branded with DePuy Spine, including
jointly branded signage and promotional brochures.

 

5.3           DJO shall report to DePuy Spine any and all complaints received by
DJO and any and all medical device reports prepared by DJO with respect to
Products within the time required by applicable law and regulations, and, in any
case, within a reasonably prompt time following DJO’s receipt or preparation of
the same.  DJO shall maintain a record of all complaints it receives consistent
with guidelines and requirements of the U.S. Food and Drug Administration
(“FDA”) or any other governmental agency or instrumentality that may have
jurisdiction over the Products, including, if a “CE” mark or other European
regulatory clearance or approval is obtained for any Product, the applicable
guidelines and requirements of the European Union.

 

5.4           At DePuy Spine’s request and pursuant to a mutually determined
training program, DJO shall assist DePuy Spine in providing training in the use
and benefits of the Product to DePuy Spine’s domestic field sales force (whether
such sales representatives are employed by DePuy Spine or by its Distributors). 
DJO will supply each of DePuy Spine’s and its respective Distributors’ existing
and future sales representatives with an initial Product demonstration unit at
no cost to DePuy Spine or such Distributor.  Replacement or additional Product
demonstration units will be made available to DePuy Spine for use by its sales
representatives or Distributors, at a cost of $*** each.

 

5.5           DJO shall comply with the requirements for DePuy Spine approval
set forth in Section 6.3 below, and with the meeting requirements set forth in
Section 6.4 below.

 

5.6           DJO shall maintain adequate and competent personnel to
manufacture, store and deliver, obtain supporting documents as provided in
Section 8.1 hereof, perform Patient Placement, and prepare invoices and any
other manufacturer-generated materials necessary to enable DJO to invoice
purchasers and third-party payors in connection with the sale of Products, and
such manufacture, storage, sales, collection of supporting documents, delivery,
Patient Placement and invoicing shall be undertaken and effected in a manner
that does not violate any applicable federal, state or foreign laws and
regulations, and otherwise, in a manner that is in accordance with the
provisions of DJO’s Corporate Compliance Program.  DJO shall perform Patient
Placement as promptly as is reasonably practicable following the prescribing
physician’s request for same, provided that an Approved Order for the patient
has been received by DJO.

 

5.7           DJO shall use diligent efforts, at its sole cost and expense, to
obtain and maintain patents covering the Products in the United States.  DJO
shall keep DePuy Spine informed on a current basis of the status of any such
effort.

 

5.8           Except as provided in Section 6.10, DJO shall pay all expenses,
costs, overhead, debts and obligations incurred by DJO in its fulfillment of its
obligations under this Agreement.  Such expenses shall include travel, room and
board, and entertainment.  Except as provided in Section 6.10, under no
circumstances shall DePuy Spine be liable to reimburse DJO or any of its sales
representatives or distributors for any of such expenditures incurred by DJO or
its sales representatives or distributors.

 

--------------------------------------------------------------------------------

***Certain information on this page has been filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

6

--------------------------------------------------------------------------------


 

5.9           DJO shall, at its expense except as provided in Section 6.10,
furnish DePuy Spine and its Distributors with such quantities of
Product-related, jointly branded (DJO and DePuy Spine) printed promotional
materials, video productions, clinical data, instructions for use, patient
guides and such other marketing, promotional and informational materials, as
DePuy Spine shall reasonably request from time to time in connection with its
activities hereunder; provided that the content and appearance of such materials
shall be subject to DePuy Spine’s prior written approval; and provided, further,
that DJO shall not be obligated to furnish or pay for any such materials that
also feature DePuy Spine’s other products, which DePuy Spine shall have the
right to prepare and distribute at its own expense.

 

6.0          OBLIGATIONS OF DEPUY SPINE

 

6.1           Subject to DJO’s rights pursuant to Article 9, DePuy Spine may
initiate, conduct, suspend or terminate DePuy Spine’s activities relating to the
marketing and sale of Products as DePuy Spine, in its sole and absolute
discretion, deems appropriate and adequate, provided that such activities are
conducted in a manner that does not violate any applicable federal or state laws
and regulations.  Subject to, and without limiting the scope of, DePuy Spine’s
discretion pursuant to the foregoing, DePuy Spine may undertake marketing and
sales activities, including conducting advertising, distributing marketing
literature and displaying Products at professional and trade shows, as DePuy
Spine deems desirable to promote and obtain orders for the Products in the
United States so as to achieve or exceed the Sales Minimums set forth in Article
9 below.  In connection with its activities hereunder, DePuy Spine shall not
solicit any patients directly with respect to Products.

 

6.2           DePuy Spine, with the assistance of DJO, shall train DePuy Spine’s
domestic field sales force with respect to the use of the Products.

 

6.3           All written sales, promotion, training, customer education and
marketing materials and press releases issued by DePuy Spine or DJO, to the
extent relating to the other party or to Products or the sale of Products, shall
be approved in writing by both DJO and DePuy Spine prior to use in the
marketplace.

 

6.4           Representatives of DePuy Spine and DJO, respectively, shall meet
at least once before October 15 of each year, on a day and at a location
mutually convenient, in an effort to develop a mutually acceptable marketing
plan for Products for the following sales year in the Exclusive Territory.  The
final marketing plan shall be left solely to the discretion of DePuy Spine.

 

6.5           Subject to Section 6.1, DePuy Spine will be responsible for
representing Products in the marketplace and providing customer education and
other related services in the Territory.  Additionally, DePuy Spine shall
include a Product display that is jointly branded at all appropriate trade shows
and conventions at which DePuy Spine maintains a booth, at no cost to DJO.

 

6.6           DePuy Spine shall promptly route directly to DJO all inquiries
relating to Products, including medical product inquiries, technical inquiries,
product complaints, safety or

 

7

--------------------------------------------------------------------------------


 

compliance issues, billing issues, adverse reactions and adverse events.  DePuy
Spine shall also route directly to DJO any requests received from customers for
no-charge or discounted Products for indigent patients.

 

6.7           DePuy Spine will report to DJO any and all complaints from any
source and medical device reports received with respect to Products within the
time required by applicable law and regulations.  DePuy Spine will maintain a
record of all complaints it receives consistent with FDA guidelines.

 

6.8           DePuy Spine shall display and deliver only Products that are
marked and packaged by DJO or as otherwise specified in advance by mutual
agreement of the Parties.

 

6.9           DePuy Spine or its employees and Distributors shall provide from
the treating physician, or direct the treating physician or the physician’s
staff to provide directly to DJO, a written prescription order form for the
purchase of the Products.

 

6.10         So long as they are pursuant to a budget capped at 2% of projected
sales in the Exclusive Territory for the next year and agreed to by the Parties
in advance, DePuy Spine and DJO will share, on a 50-50 basis, the direct
expenses (excluding direct employees and related travel expenses) of producing,
printing or otherwise reproducing such marketing and promotional materials as
DePuy Spine or its Distributors may request from DJO relating to the Products,
including printed promotional materials and video productions.  DePuy Spine
shall not be required to bear any costs or expenses to the extent related to the
development, production or reproduction of marketing and promotional materials
for anyone other than DePuy Spine and its Distributors.  DePuy Spine shall have
the right to produce marketing and promotional materials for the Products
independently of DJO, subject to DJO’s approval (not to be unreasonably
withheld) as to the content of such materials, and DJO shall have no right or
license to any copyrightable works contained therein that are created by or on
behalf of DePuy Spine.

 

6.11         Except as provided in Section 6.10, DePuy Spine shall pay all
expenses, costs, overhead, debts and obligations incurred by DePuy Spine in its
fulfillment of its obligations under this Agreement.  Such expenses shall
include travel, room and board, and entertainment.  Except as provided in
Section 6.10, under no circumstances shall DJO be liable to reimburse DePuy
Spine or any of its Distributors for any of such expenditures incurred by DePuy
Spine or its Distributors.

 

6.12         DePuy Spine shall be responsible for all compensation, payroll
taxes, facilities and related expenses for employees of DePuy Spine.

 

6.13         DePuy Spine shall provide a list of all employees and Distributors
that will provide services in connection with this Agreement (collectively,
“Product Representatives”).  During the term of this Agreement, DePuy Spine
agrees that its current and future Product Representatives shall, upon DJO’s
request, receive compliance training on any DJO compliance policies and
procedures which are not encompassed by DePuy Spine’s existing corporate
compliance program.  Any such compliance training on DJO compliance policies
shall be conducted by DJO.  DJO shall submit compliance training materials to
DePuy Spine’s counsel

 

8

--------------------------------------------------------------------------------


 

for approval prior to presenting same to the DePuy Spine sales force.

 

6.14         DePuy Spine understands and acknowledges that, from time to time,
DJO may require changes to its compliance program to encompass changes in
third-party payor requirements or any other changes required by law.  To the
extent such changes are not reflected in DePuy Spine’s existing compliance
program, DePuy Spine shall provide any supplemental compliance training
materials furnished by DJO to DePuy Spine’s Product Representatives.

 

6.15         If DJO determines that any Product Representative is (a) acting in
a manner in violation of DJO ‘s compliance program (other than an aspect of the
compliance program that is not encompassed by DePuy Spine’s compliance program
and has not been included in materials or training furnished by DJO); or (b) is
acting in a manner that is detrimental to the operations of DJO’s customers and
patients; then DJO shall notify DePuy Spine in writing, of the name of the
Product Representative and the basis for such determination.  Within fifteen
(15) business days of such written notice, DePuy Spine shall review the matter,
and shall notify DJO of the action DePuy Spine proposes to take with respect to
such Product Representative.  If following any remedial action by DePuy Spine
such violations or detrimental actions continue, and DJO requests the removal of
the Product Representative from providing any services under this Agreement,
DePuy Spine shall promptly remove the Product Representative from providing any
services under this Agreement.

 

7.0          TECHNICAL, SALES AND PROCESSING SUPPORT BY DJO

 

7.1           DJO shall provide such technical, sales, order processing and
payment processing support as DePuy Spine and its Distributors may reasonably
request from time to time to facilitate their effective promotion of, and the
fulfillment of orders for, the Products.  Such support and assistance shall be
provided in the same manner and with the same priority as DJO provides such
support and assistance to its other customers and distributors generally.  DJO
shall maintain, at its own expense, field-based personnel in such numbers and
locations as shall be reasonably adequate to provide such support and assistance
to DePuy Spine and its Distributors on a regional or local basis.  The support
and assistance to be provided pursuant to this Section shall include but not be
limited to the provision of technical information regarding product
specifications, features, capabilities and troubleshooting, the provision of
information requested by or concerning third-party payors and reimbursement
programs, and communication and cooperation with such payors and reimbursement
programs on behalf of customers and DePuy Spine and its Distributors, as the
case may be.

 

8.0          PATIENT SERVICE AND REIMBURSEMENT

 

8.1           DJO shall be responsible for processing all U.S. orders for
Products once a valid prescription order form or commercial order form is
obtained by DePuy Spine.  This processing by DJO includes commercially
reasonable efforts to obtain all necessary supporting documents, the prior
authorization of the prescription with the patient’s insurance company and the
generation of any additional paperwork required to process the prescription for
payment.  It is understood that from time to time DJO may elect to employ one or
more independent contractors

 

9

--------------------------------------------------------------------------------


 

to perform portions of its obligations under this Agreement as deemed
appropriate by DJO, including any required follow up with prescribing physicians
to obtain supporting documents, and that such independent contractors shall be
acting solely on behalf of DJO when obtaining such supporting documents even
though such independent contractors may be persons or entities with which or
whom DePuy Spine also has an independent contractor relationship, including
Distributors.

 

8.2           DJO shall be responsible for the negotiation of Product
reimbursement pricing for its managed care payor contracts,  Centers for
Medicare and Medicaid Services (CMS) and State Medicaid programs and with any
future third-party payor identified by DJO.

 

8.3           DJO will also be responsible for Patient Placement of Products in
the U.S. once the authorization from the patient’s insurance company is
received.

 

9.0          SALES MINIMUMS AND SALES QUOTAS

 

9.1           During the initial period comprised of 2001 and that portion of
2000 after DePuy Spine has commenced sales, and each calendar year thereafter
(each a “Measurement Period”), insofar as DePuy Spine desires that its exclusive
rights in the Exclusive Territory granted hereunder not be subject to conversion
to non-exclusive rights, pursuant to this Section 9.1, DePuy Spine shall obtain,
directly or through its Distributors, customer orders for the Products in
quantities that equal or exceed Sales Minimums in either units or dollars
applicable to each Measurement Period, or, to the extent of any shortfall, make
payment to DJO in accordance with Section 9.3 below; provided that for purposes
of this Article 9, all customer orders for Products in the Exclusive Territory
shall count toward the fulfillment of the Sales Minimums, regardless of who
obtains the order or makes the sale of such Products.  Accordingly, if total
orders for Products received by DJO during any Measurement Period do not equal
or exceed the Sales Minimums in either units or dollars applicable to such
Measurement Period, and DePuy Spine does not make payment to DJO with respect to
the shortfall pursuant to Section 9.3 below, DJO may, at its option, convert
DePuy Spine’s exclusive rights in the Exclusive Territory to non-exclusive
rights.  In the event DJO desires to exercise such option, it shall, within 60
days following the end of the applicable Measurement Period, first deliver to
DePuy Spine a written notice (each a “Conversion Notice”) which shall (i)
include a statement by DJO advising that the Sales Minimum applicable to the
Measurement Period identified in such notice has not been achieved, (ii) specify
the deficiency in terms of units and dollar amount, (iii) state the total amount
of DJO Net Profit (as defined below) applicable to the deficiency, and (iv)
communicate DJO’s intention to convert DePuy Spine’s rights in the Exclusive
Territory to non-exclusive rights pursuant to this Article 9.  Unless DePuy
Spine makes payment to DJO with respect to the deficiency pursuant to Section
9.3, DJO shall be entitled to exercise its foregoing option, but any failure by
DePuy Spine to achieve Sales Minimums in either units or dollars or make payment
to DJO with respect to the shortfall shall not constitute a breach by DePuy
Spine of any of its obligations under this Agreement, and shall not entitle DJO
to terminate this Agreement or to claim or receive payment for any damages or
equitable relief.  If DePuy Spine’s rights in the Exclusive Territory are
converted to non-exclusive rights, DJO may either assign direct sales employees
or appoint third-party independent distributors, or both, to promote the
Products anywhere in the world.

 

10

--------------------------------------------------------------------------------


 

9.2           If, as of November 1 of each year, DePuy Spine is not tracking the
Sales Minimums in either units or dollars, the presidents of each of the
Parties, or their designated representatives, shall meet by November 15 of each
applicable year to discuss available options for remedy.

 

9.3           DePuy Spine shall have the option, in its sole and absolute
discretion, to retain its exclusive rights in the Exclusive Territory
notwithstanding a failure to achieve the Sales Minimums in either units or
dollars during any Measurement Period by making payment to DJO, within 45 days
of DePuy Spine’s receipt of a Conversion Notice from DJO concerning such
failure, equal to the total of DJO Net Profits applicable to the volume of
Products, or, as the case may be, gross sales dollar volume, deficiency.  For
purposes hereof, “DJO Net Profits” shall mean the (i) amount by which (a) the
average sales price at which DJO sold the Products to customers within the
Exclusive Territory during the three months preceding such Conversion Notice
exceeds (b) the sum of the average direct and indirect manufacturing costs
incurred by DJO to manufacture Products during such three-month period, plus the
sales commissions that would have been payable to DePuy Spine pursuant to
Section 12.2, multiplied by (ii) the number of units comprising the deficiency
of achieving the Sales Minimum or, in the event such deficiency is measured in
dollars, the number of units, based upon the foregoing average sales price,
which are represented by such sales dollar deficiency, whichever is less.

 

9.4           The Sales Quota for calendar year 2005 is as set forth on Exhibit
C attached hereto.  For purposes of determining whether DePuy Spine has met its
Sales Minimums and Sales Quotas, for each non-overlapping 30-day period in which
DJO is unable to supply Products for at least 10 days in amounts consistent with
DePuy Spine’s then current forecast pursuant to Section 10.1, one month’s quota
will be deducted from the Sales Minimum for the current year.

 

9.5           DJO and DePuy Spine will agree upon Sales Quotas for each calendar
year after 2005 by October 15 of the previous year. If the parties are unable to
agree on Sales Quotas by this deadline, then either Party may send the other
Party a written notice invoking the right to arbitrate and, the parties shall
engage in arbitration as provided in Section 19.2 in order to set Sales Quotas. 
Such arbitration shall take place within 60 days of receipt of such notice.  The
parties shall continue to use the previous year’s Sales Quotas until Sales
Quotas are set through arbitration.

 

10.0        ORDERS, DELIVERIES AND FORECASTS

 

10.1         DePuy Spine will supply DJO with a non-binding written 12-month
rolling Product forecast, in units, updated on a quarterly basis.  Such forecast
shall be provided to DJO  no later than October 1 of each year with respect to
the next calendar year.  DePuy Spine shall also supply DJO with a non-binding
written quarterly update no later than 15 days after the beginning of each
quarter with respect to such quarter.

 

10.2         DePuy Spine shall submit requests for quotes, sales inquiries and
customer complaints on such forms as may be approved in advance by DJO for such
purpose.  All orders are subject to written acceptance by DJO at its principal
offices. DePuy Spine shall have no

 

11

--------------------------------------------------------------------------------


 

liability for any order cancelled by a customer.

 

10.3         DePuy Spine shall not be entitled to accept payments on behalf of
DJO, nor shall DePuy Spine quote prices to customers other than as set forth in
DJO’s published price lists or pursuant to such discount, rebate or other
promotional pricing programs as DJO may make available from time to time (a) for
quotation by any of its other sales representatives in the Territory or (b) to
DJO’s direct customers (including but not limited to both end users and
distributors) in the Territory that qualify for such pricing, it being
understood that the prices at which DJO’s distributors (which, unlike sales
agents, take title to and resell Products) resell Products may be lower than the
prices that DePuy Spine is permitted to quote hereunder.

 

10.4         DJO shall ship and deliver Products ordered through DePuy Spine to
customers.  All costs of transportation and shipping shall be paid by DJO, or
DJO, at its option, may bill customers for costs of transportation and
shipping.  In no event will DePuy Spine be responsible for costs of
transportation and shipping.

 

10.5         DJO shall promptly provide a Patient Placement date confirmation
upon acceptance of any Approved Order.  DJO shall exert commercially reasonable
efforts to meet the ship date stated on the customer quotation; provided,
however, that shipment of the Products is subject to availability and to DJO’s
normal lead times as quoted to DePuy Spine and DJO’s other distributors and/or
Customers from time to time.  In case of any delay or failure in delivery
resulting in order cancellation, in addition to DePuy Spine’s other remedies
under this Agreement, a per unit adjustment will be made to DePuy Spine’s annual
Sales Quotas.

 

11.0        PRODUCT PRICE

 

11.1         DePuy Spine shall market and promote the Products in accordance
with DJO’s standard price list in effect from time to time and such discount,
rebate and other promotional pricing programs as DJO may make available from
time to time (a) for quotation by any of its other sales representatives in the
Territory or (b) to DJO’s direct customers (including but not limited to both
end users and distributors) in the Territory that qualify for such pricing.  DJO
shall give DePuy Spine advance written notice of all such pricing programs with
the express understanding that DePuy Spine may quote such prices to all
customers that may be eligible for such pricing, pursuant to the terms of such
program, through DePuy Spine, DJO or any of DJO’s other sales representatives or
distributors.  Notwithstanding the foregoing, the prices at which DJO’s
distributors (which, unlike sales agents, take title to and resell Products)
resell Products may be lower than the prices that DePuy Spine is permitted to
quote hereunder.

 

11.2         Prices established in the DJO price list are exclusive of all sales
or use taxes, tariffs, customs duties and other government charges, shipping
and/or mailing costs and insurance.  DePuy Spine shall not bear any
responsibility for the expenses listed in the preceding sentence.

 

12.0        COMMISSIONS

 

12.1         For all DJO Products, “Net Sales Price” shall be the amount
invoiced to the

 

12

--------------------------------------------------------------------------------


 

patient or any other purchaser or any third party payor, less any trade or cash
discounts, returns, taxes, tariffs, customs duties and other government charges,
shipping and/or mailing costs and insurance to the extent they are included in
the invoice price.

 

12.2         For each calendar year hereunder, DJO will pay to DePuy Spine
commissions on all sales of Products anywhere in the Territory during such year
pursuant to orders solicited or submitted by DePuy Spine, and on such other
sales in the Exclusive Territory as is otherwise required by Section 3.1.  All
commissions shall be paid at the rate of ***% of the Net Sales Price on such
sales up to and including the applicable Sales Quota for such year and at the
rate of ***% of the Net Sales Price on all such sales in excess of the
applicable Sales Quota in such year.

 

12.3         A sale of a Product shall be deemed to have occurred at the time
that DJO has invoiced the patient or any other purchaser or the third party
payor for the Product. All commissions payable hereunder shall accrue monthly on
the last day of each calendar month with respect to all Products invoiced during
such month.  Commissions shall be paid monthly on or before the last day of each
calendar month with respect to all Products invoiced during the preceding
month.  Commission payments shall also reflect any appropriate adjustments in
accordance with Section 12.1. Each commission payment shall be accompanied by a
statement showing the commissions accrued and adjustments made for the preceding
month and any other information necessary for the proper determination of the
amount of commissions payable hereunder.

 

12.4         DJO shall furnish DePuy Spine with a report by the 20th day of each
month, which shall include (i) a list of accounts that have placed orders for
Products during the prior month with the Net Sales Price and third party payor
reimbursement rates for Products; (ii) a list of accounts where Products have
been invoiced during the prior month; and (iii) disposition of all orders placed
during the prior month.

 

12.5         DJO shall keep accurate books of account containing information
which may be necessary for the purpose of demonstrating the commissions payable
to DePuy Spine. Said books shall be available to DePuy Spine during normal
business hours upon written request to DJO and may be audited and inspected by
an independent public accountant selected by and paid for by DePuy Spine for the
purpose of verifying the statements of DJO and the commissions payable to DePuy
Spine.  If the independent public accountant conducting the audit determines
that an underpayment in commissions has occurred, then DJO shall pay the
outstanding amount due to DePuy Spine within thirty (30) days.  If the
underpayment in commissions totals 2% or more of the amount due, then DJO shall
also pay the reasonable costs of the audit.  If the outstanding amount of unpaid
commissions is not paid to DePuy Spine within thirty (30) days, then the unpaid
amount of commissions shall accrue interest at the greater of 1-1/2% per month
or the legal rate allowed by statute.

 

13.0        REPRESENTATIONS AND WARRANTIES

 

13.1         Product Warranties.  DJO represents and warrants to DePuy Spine
that all Products supplied in connection with this Agreement shall be of
merchantable quality, free from material defects in material and workmanship,
and shall be manufactured and provided in

 

--------------------------------------------------------------------------------

***Certain information on this page has been filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to the omitted portions.

 

13

--------------------------------------------------------------------------------


 

accordance and conformity with the specifications for the Products and in
compliance with this Agreement.  DJO represents and warrants that it shall
comply with all material present and future statutes, laws, ordinances and
regulations relating to the manufacture, assembly, packaging, labeling and
supply of the Product, including, but not limited to, those enforced by the FDA
(including compliance with Quality System Regulations) and International
Standards Organization Rules 9,000 et seq.

 

13.2         Execution and Performance of Agreement.  DJO and DePuy Spine each
represents and warrants to the other that it has full right, power and authority
to enter into and perform its obligations under this Agreement.  DJO and DePuy
Spine each further represents and warrants to the other that the performance of
its obligations under this Agreement will not result in a violation or breach
of, and will not conflict with or constitute a default under any agreement,
contract, commitment or obligation to which such Party or any of its Affiliates
is a party or by which it is bound and that it has not granted and will not
grant during the term of this Agreement or any renewal thereof, any conflicting
rights, license, consent or privilege with respect to the rights granted herein.

 

13.3         Intellectual Property.  DJO represents and warrants to DePuy Spine
that DJO owns all of the rights, title and interest in and to or otherwise has
the necessary licenses to use the patents, trademarks, know-how and all other
intellectual property that appear on or are otherwise used in connection with
the Products; no academic institution, member of an academic institution,
corporation or other entity, or any local, state or federal government holds any
property rights inconsistent with DJO’s property rights in any Product as
described above; the manufacture, use and sale of the Products in accordance
with the terms of this Agreement does not infringe any third party’s rights
under any patent; the use by DePuy Spine hereunder of the trademarks used by DJO
in connection with the Products does not and will not infringe the rights of any
third party; the use or reproduction by DePuy Spine of the promotional materials
furnished by DJO as contemplated hereunder does not and will not infringe the
copyright of any third party; and DJO has received no notice or claim with
respect to infringement of a third party’s intellectual property rights,
including but not limited to a notice letter either notifying DJO of a third
party’s patent or alleging infringement of a third party patent; and DJO is
presently aware of no infringement by any third party of any patent or any
trademark relating to the Products.

 

13.4         Compliance.

 

a.             DePuy Spine represents and warrants that neither DePuy Spine nor
any of its employees or Distributors that provide services under this Agreement
have been excluded, debarred or otherwise are ineligible for participation in
federal healthcare programs (as defined in 42 U.S.C. Section 1320a-7(i)) or have
been convicted of a criminal act related to healthcare (as defined in 42 U.S.C.
Section 1320a-7(i)).

 

b.             DePuy Spine represents and warrants that neither DePuy Spine nor,
to its knowledge, any of its employees or any representatives of any of its
distributors engaged to provide services hereunder owns or operates a Medicare
Part B durable medical equipment, prosthetics, orthotics, and medical supply
supplier business or works, in any manner, for any physician or hospital that is
in a position to refer or recommend DJO or the Products covered by

 

14

--------------------------------------------------------------------------------


 

this Agreement.

 

c.             DePuy Spine represents and warrants that it has implemented a
corporate compliance program, a copy of which has been provided to DJO.  On an
annual basis, DePuy Spine shall provide a written certification to DJO that
annual compliance training on the DePuy Spine compliance program has been
furnished to all relevant DePuy Spine employees and Distributors providing
services under this Agreement.

 

14.0        INDEMNIFICATION

 

14.1         Indemnification by DJO.  DJO shall indemnify and hold harmless
DePuy Spine, its Affiliates and their respective officers, directors, employees,
agents and representatives from and against any and all damages, liabilities,
claims, costs, charges, judgments and expenses (collectively “Damages”) incurred
by such person(s) that arise out of or result from claims by third parties:  (a)
to the extent caused by the fault or negligence of DJO, its Affiliates or their
respective officers, employees or agents; (b) related to any Products as
supplied by DJO, or arising from or related to any claimed hazard or defect in
any Products whether manufacturing, design or otherwise, including but not
limited to DJO’s failure to warn of hazards, or any breach of express or implied
warranties made by DJO; (c) of failure by DJO to comply with the terms of the
applicable DJO Product warranty; (d) of failure by DJO to comply with applicable
laws and/or regulations relating to the manufacture, sale and/or transport of
any Product; (e) that any Product supplied by DJO infringes any patent,
copyright, trade secret or other proprietary right of a third party; (f) related
to any other matter which is the responsibility of DJO as determined in
accordance with applicable law of the jurisdiction relating to the sale of any
Product by DJO which is the subject of claim or dispute; (g) related to
termination of DJO’s sales representatives, distributors or agents as
contemplated in Article 2; or (h) to the extent arising from the action of any
independent contractor of DePuy Spine in the course of performing services on
behalf of DJO in connection with this Agreement, provided that the indemnity in
this clause (h) shall not apply to any Damages arising from any action or
inaction of an independent contractor of DePuy Spine in the course of performing
services on behalf of DePuy Spine or pursuant to any agreement with DePuy Spine.

 

14.2         Indemnification by DePuy Spine.  DePuy Spine shall indemnify and
hold harmless DJO, its Affiliates and their respective officers, directors,
employees, agents and representatives from and against any and all Damages
incurred by such person(s) that arise out of or result from claims by third
parties to the extent caused by the fault or negligence of DePuy Spine or its
respective officers, employees or agents.

 

14.3         Claims.   Promptly after receipt by a DePuy Spine or DJO indemnitee
of information concerning the commencement of any claim, demand, action, suit or
proceeding (collectively, “Action”) which is the subject of the other Party’s
indemnification obligations hereunder, the indemnitee shall notify the other
Party of the commencement of the Action.  Any failure to provide such notice
shall only relieve the other Party of its indemnification obligations hereunder
to the extent it has been materially prejudiced by such failure.  The
indemnifying Party shall have sole right to select and retain attorneys to
assert or negotiate, and the sole right to

 

15

--------------------------------------------------------------------------------


 

control, the defense and any settlement of the Action, to the extent of such
Party’s corresponding indemnification and defense obligations, except that under
no circumstances shall the indemnifying Party, without the prior written consent
of the indemnitee, enter into any settlement that involves an admission of
liability, negligence or other culpability by the indemnitee, imposes any
injunction or other restriction on the indemnitee or requires the indemnitee to
contribute to the settlement. Without limiting the indemnifying Party’s
foregoing right to select and retain attorneys and to sole control of the
defense and settlement of such Action, the indemnitee may, at its own expense,
participate in the defense of, or otherwise consult with counsel of its own
choice in connection with, an Action that is the subject of the other Party’s
indemnification and defense obligations.

 

14.4         Infringement.  DePuy Spine shall promptly inform DJO of any
infringement of DJO’s patents or trademarks concerning the Products which may
come to the attention of DePuy Spine.  In such event, DJO shall take all
necessary action, consistent with prudent business judgment, to restrain such
infringement, and to recover damages therefor.  Any damages awarded because of
losses incurred by DePuy Spine shall be the property of DePuy Spine.  Otherwise,
any damages recovered from such action shall be the property of DJO.  DePuy
Spine agrees to cooperate, at DJO’s expense for any reasonable out-of-pocket
expenses incurred by DePuy Spine, in all stages of such action.  If DJO fails to
take action to enforce its patents, trademarks or other intellectual property
rights and DePuy Spine’s ability to sell the Products is adversely affected,
DePuy Spine’s Sales Quota shall be reduced to the extent DePuy Spine’s
performance is adversely affected by DJO’s failure.

 

15.0        INSURANCE

 

15.1         DJO agrees to procure and maintain in full force and effect during
the term of this Agreement valid and collectible insurance policies in
connection with its activities as contemplated hereby, which policies shall
provide coverage for product liability relating to use of the Products in an
amount not less than $1 million per occurrence and $3 million in the aggregate
and for professional liability and comprehensive general liability in an amount
not less than $1 million per occurrence and $3 million in the aggregate.  The
product liability and general liability policies (but not the professional
liability policy) shall name DePuy Spine as an additional insured vendor.  Upon
DePuy Spine’s request, DJO shall provide to DePuy Spine certificate of coverage
or other written evidence reasonably satisfactory to DePuy Spine of such
insurance coverage.  Such insurance policy shall provide that in the event such
insurance coverage should be materially adversely changed or terminated for any
reason, the insurer thereunder will give DJO and DePuy Spine ten (10) days’
prior notice. The existence of such coverage shall in no way limit DJO’s
liability or obligations hereunder.

 

16.0        COMPETITION

 

16.1         During the Term, DePuy Spine shall not sell in the Territory an
external lumbar spinal bone growth stimulation product that competes with the
Product.  If a Distributor appointed by DePuy Spine engages in the sale of a
Competing Product, such activity shall not constitute a breach of this Agreement
by DePuy Spine.

 

16

--------------------------------------------------------------------------------


 

16.2         If DePuy Spine terminates the Agreement upon 120 days’ written
notice to DJO, pursuant to the provisions of Section 4.4, or if DJO terminates
this Agreement for material breach by DePuy Spine which remains uncured by DePuy
Spine after receipt of written notice of breach, pursuant to the provisions of
Section 4.3, then the obligation set forth in Section 16.1 shall continue for a
period of 90 days after termination of the Agreement.

 

16.3         If DJO terminates the Agreement upon 120 days’ written notice to
DePuy Spine pursuant to the provisions of Section 4.5, then DePuy Spine shall be
relieved, immediately upon receipt of such notice of the obligations set forth
in Sections 16.1 and 16.2.

 

17.0        PATENTS, COPYRIGHTS, TRADEMARKS AND TRADENAMES

 

17.1         Both DJO and DePuy Spine acknowledge that neither has any rights in
any patents, know-how, copyrights, trademarks, trade names, or insignia owned by
the other anywhere in the world.  Both DJO and DePuy Spine undertake that they
will not assert any rights in any such intellectual properties arising by reason
of this Agreement or the use of any such intellectual properties hereunder. 
Each Party shall use the other Party’s trademarks and trade names in connection
with its activities hereunder but only as and to the extent expressly authorized
by this Agreement.  Without limiting the foregoing, and subject to Section 17.2
below, DJO shall not use, or allow any of its other sales representatives or
distributors to use, any trademark, trade name, trade dress, service mark or
copyrighted work of DePuy Spine or its Affiliates except (a) in signage and
promotional materials displayed or handed out by DJO at trade shows and
conventions (as contemplated in Section 5.2) as approved by DePuy Spine and (b)
in promotional materials furnished by DJO to DePuy Spine, which shall be solely
for use by DePuy Spine and its Distributors.

 

17.2         If either Party desires to use the trademark(s), name or
copyrighted work of the other Party in an advertisement, marketing materials, or
promotional literature, or in connection with any product or service, such Party
must first seek the prior written approval of the Party owning the rights to
such trademark, name or copyrighted work.  Such approval shall be within the
sole discretion of the other Party. Nothing in this Agreement shall be construed
as conferring any general license right to use any copyrighted work or any name,
trade name, trademark, or other designation (including contraction, abbreviation
or simulation) of either Party by the other Party in advertising, publicity or
other promotional activities, or in connection with a product.

 

17.3         Upon termination or expiration of this Agreement, each Party shall
as soon as practicable deliver to the other Party or its designee free of
charge, or certify destruction of, any and all materials, including signs,
advertising matter and catalogues, containing copyrighted materials or
trademarks or trade names of such other Party then in its possession or in the
possession of its employees or agents and shall cease from making further use of
any such materials, trademarks or trade names.

 

17.4         This Article 17 shall survive termination of this Agreement,
however arising.

 

17

--------------------------------------------------------------------------------


 

18.0        CONFIDENTIALITY

 

18.1         As used herein, “Confidential Information” shall mean all
confidential or proprietary information that is reduced to writing, marked as
confidential and given to one Party by the other Party relating to such other
Party or any of its Affiliates, including information regarding any of the
products of such other party or any of its Affiliates, information regarding its
advertising, distribution, marketing or strategic plans or information regarding
its costs, productivity or technological advances.  Neither Party shall, for
three (3) years after such exchange, use or disclose to third parties any
Confidential Information of the other (except to the extent reasonably necessary
to exercise its rights or comply with its obligations under this Agreement) and
each Party shall insure that its employees, officers and agents shall not, for
three years after such exchange, use or disclose to third parties any
Confidential Information of the other (except to the extent reasonably necessary
to exercise its rights or comply with its obligations under this Agreement)
provided, however, that DePuy Spine may disclose Confidential Information of DJO
to DePuy Spine’s Affiliates and consultants if such persons are informed of the
confidential nature of such information and are under an obligation to keep such
information confidential.  Confidential Information shall not include
information that (i) was already known to the receiving Party at the time of its
receipt thereof, as evidenced by its written records, (ii) is disclosed to the
receiving party after its receipt thereof by a third party who has a right to
make such disclosure without violating any obligation of confidentiality, (iii)
is or becomes part of the public domain through no fault of the receiving Party
or (iv) is required to be disclosed to comply with applicable laws or
regulations or an order of a court or regulatory body having competent
jurisdiction, provided the receiving Party gives sufficient notice to the
disclosing Party in a time period sufficient to contest the requirement.  All
Confidential Information shall remain the property of the disclosing Party. 
Neither Party shall make copies of any Confidential Information of the other
Party without prior written consent and shall upon request by the disclosing
Party promptly return or, at the receiving party’s option, destroy all
Confidential Information along with all copies made thereof and all documents or
things containing any portion of any Confidential Information.

 

18.2         Except as otherwise provided in this Agreement, each of the Parties
agrees that it shall restrict the dissemination of the other Party’s
Confidential Information only to those persons whose knowledge of such
information is reasonably necessary to the performance of the obligations of the
Parties under this Agreement.  The obligations of this Article 18 shall continue
for a period of three (3) years from the date of termination of this Agreement.

 

19.0        DISPUTE RESOLUTION

 

19.1         Mediation. (a)  Any dispute, controversy or claim arising out of or
related to this Agreement, or the interpretation, application, breach,
termination or validity thereof, which claim would, but for this provision, be
submitted to arbitration as provided pursuant to Section 19.2 of this Agreement
shall, before submission to arbitration, first be mediated through non-binding
mediation in accordance with the Model Procedures for the Mediation of Business
Disputes promulgated by the CPR Institute for Dispute Resolution, or successor
(“CPR”) then in effect, except where those rules conflict with these provisions,
in which case these provisions control.  A mediation can be initiated upon
either Party sending a written notice to the other Party stating an intent to
initiate mediation.  The mediation shall be conducted in Chicago, Illinois and
shall be attended by a senior executive with authority to resolve the dispute
from each Party.

 

18

--------------------------------------------------------------------------------


 

(b) The mediator shall be neutral, independent, disinterested and impartial and
shall be selected from a professional mediation firm such as ADR Associates for
JAMS/ENDISPUTE or DPR.

 

(c)  The Parties shall promptly confer in an effort to select a mediator by
agreement.  In the absence of such an agreement within 10 days of initiation of
the mediation, the mediator shall be selected by CPR in accordance with this
Agreement as follows:  CPR shall provide the Parties with a list of at least 15
names.  Each Party shall exercise challenges for cause, two peremptory
challenges, and rank the remaining candidates within 5 working days of receiving
the CPR list.  The Parties may together interview the three top-ranked
candidates for no more than one hour each and, after the interviews, may each
exercise one peremptory challenge.  The mediator shall be the remaining
candidate with the highest aggregate ranking.

 

(d)           The mediator shall confer with the Parties to design procedures to
conclude the mediation within no more than 45 days after initiation.  Under no
circumstances may the commencement of arbitration under Section 19.2 below be
delayed more than 45 days by the mediation process specified herein absent
contrary agreement of the Parties.

 

(e)  Each Party agrees not to use the period or pendency of the mediation to
disadvantage the other Party procedurally or otherwise.  No statements made by
either side during the mediation may be used by the other or referred to during
any subsequent proceedings.

 

(f)  Each Party has the right to pursue provisional relief from any court, such
as attachment, preliminary injunction, replevin, etc., to avoid irreparable
harm, maintain status quo, or preserve the subject matter of the arbitration,
even though mediation has not been commenced or completed.

 

19.2         Arbitration/Dispute Resolution. (a)  Any controversy or claim
arising out of or relating to this Agreement or the validity, inducement, or
breach thereof, shall be settled by arbitration before a single arbitrator in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association (“AAA”) then pertaining, except where those rules conflict with this
provision, in which case this provision controls.  The Parties hereby consent to
the jurisdiction of the federal district court for the district in which the
arbitration is held for the enforcement of this provision and entry of judgment
on any award rendered hereunder.  Should such court for any reason lack
jurisdiction, any court with jurisdiction shall enforce this clause and enter
judgment on any award.

 

(b)  The arbitrator shall be an attorney who has at least 15 years of experience
with a law firm or corporate law department of over 25 lawyers or was a judge of
a court of general jurisdiction for at least 10 years.  The arbitration shall be
held in Chicago, Illinois and in rendering the award the arbitrator must apply
the substantive law of Illinois (except where that law conflicts with this
clause), except that the interpretation and enforcement of this arbitration
provision shall be governed by the Federal Arbitration Act.  The arbitrator
shall be neutral, independent, disinterested, and impartial and shall abide by
The Code of Ethics for Arbitrators in Commercial Disputes approved by the AAA. 
Within 45 days of the initiation of arbitration, the

 

19

--------------------------------------------------------------------------------


 

Parties shall reach agreement upon and thereafter follow procedures assuring
that the arbitration will be concluded and the award rendered within no more
than eight months from the selection of the arbitrator.  Failing such agreement,
the AAA will design and the Parties will follow procedures that meet such a time
schedule.

 

(c)  Each Party has the right before, or if the arbitrator cannot hear the
matter within an acceptable period, during the arbitration, to seek and obtain
from the appropriate court provisional remedies such as attachment, preliminary
injunction, replevin, etc., to avoid irreparable harm, maintain the status quo
or preserve the subject matter of the arbitration.

 

(d)  EACH PARTY HERETO WAIVES ITS RIGHT TO TRIAL OF ANY ISSUE BY JURY.  THE
DECISION OF THE ARBITRATOR SHALL BE BINDING UPON THE PARTIES.  THE ARBITRATOR
SHALL NOT AWARD ANY PARTY PUNITIVE, EXEMPLARY, MULTIPLIED OR CONSEQUENTIAL
(INCLUDING LOST SALES OR LOST PROFITS) DAMAGES, AND EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT TO SEEK SUCH DAMAGES.  NO PARTY MAY SEEK OR OBTAIN
PREJUDGMENT INTEREST OR ATTORNEY’S FEES OR COSTS.

 

20.0        MISCELLANEOUS

 

20.1         Publicity.  Neither Party hereto shall originate any publicity,
news release, or other announcement, written or oral, whether to the public
press, the trade, DePuy Spine’s or DJO’s customers or otherwise, relating to
this Agreement, or to performance hereunder or the existence of an arrangement
between the Parties without the prior written approval of the other Party
hereto, save only such announcements as in the opinion of counsel for the party
making such announcement are required by law to be made.  In the event
disclosure is required by applicable law, then the Party required to so disclose
such information shall, to the extent possible, provide to the other Party for
its approval a written copy of such public disclosure at least two (2) business
days prior to disclosure.  Notwithstanding the foregoing, DJO may issue a press
release with respect to its entering into this Agreement, provided that DJO
shall provide to DePuy Spine a copy of the proposed press release no less than
five (5) business days prior to its proposed release.  The contents of such
press release shall be subject to DePuy Spine’s consent, such consent not to be
unreasonably withheld or delayed.  Neither Party shall use the name of the other
Party or any of its Affiliates for advertising or promotional purposes without
the prior written consent of such Party.

 

20.2         Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning and interpretation of this Agreement.

 

20.3         Notices.  All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
considered given and delivered when personally delivered to the party to whom
such notice or communication is addressed or one (1) business day after posting
with an overnight courier or when confirmation is received if sent by facsimile
or five (5) business days after deposit in the United States mail, postage
prepaid, return receipt requested, properly addressed to a party at the address
set forth below, or at such other

 

20

--------------------------------------------------------------------------------


 

address as such party shall have specified by notice given in accordance with
this Section:

 

If to DJO:

 

dj Orthopedics, LLC

 

 

2985 Scott Street

 

 

Vista, CA 92081

 

 

Attention: General Counsel

 

 

Facsimile No. (760) 734-3536

 

 

 

If to DePuy Spine:

 

DePuy Spine, Inc.

 

 

325 Paramount Drive

 

 

Raynham, Massachusetts 02767

 

 

Attention: President

 

 

Facsimile No.: 508-828-3400

 

 

 

with a copy to:

 

Johnson & Johnson

 

 

One Johnson & Johnson Plaza

 

 

New Brunswick, NJ 08933

 

 

Attention: Office of General Counsel

 

 

Facsimile No.: 732-524-2788

 

20.4         Failure to Exercise.  The failure of either Party to enforce at any
time for any period any provision hereof shall not be construed to be a waiver
of such provision or of the right of such Party thereafter to enforce each such
provision. The waiver of any term or condition hereof must be in writing, and
any such waiver shall not be construed as a waiver of any other term or
condition of this Agreement.

 

20.5         Assignment.  This Agreement, or any of the rights and obligations
created herein, shall not be assigned or transferred, in whole or in part, by
either Party hereto without the prior written consent of the other Party;
provided, however, that either Party shall have the right to assign any or all
of its rights or obligations under this Agreement to any Affiliate, or a
successor to that part of its business to which this Agreement relates, without
such prior written consent.

 

20.6         Severability.   In the event that any one or more of the provisions
(or any part thereof) contained in this Agreement or in any other instrument
referred to herein, shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect, then to the maximum extent permitted by law, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or any other such instrument.  Any term or provision of this
Agreement which is invalid, illegal or unenforceable in any jurisdiction shall,
to the extent the economic benefits conferred by this Agreement to both Parties
remain substantially unimpaired, not affect the validity, legality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction.

 

20.7         Relationship of the Parties.  The relationship of DePuy Spine and
DJO established by this Agreement is that of independent contractors, and
nothing contained herein shall be construed to (i) give either Party any right
or authority to create or assume any obligation of any

 

21

--------------------------------------------------------------------------------


 

kind on behalf of the other or (ii) constitute the Parties as partners, joint
venturers, co-owners or otherwise as participants in a joint or common
undertaking.

 

20.8         Entire Agreement.  It is the desire and intent of the Parties to
provide certainty as to their future rights and remedies against each other by
defining the extent of their undertakings herein.  This Agreement constitutes
and sets forth the entire agreement and understanding between the Parties with
respect to the subject matter hereof and is intended to define the full extent
of the legally enforceable undertakings of the Parties hereto, and no promise,
agreement or representation, written or oral, which is not set forth explicitly
in this Agreement is intended by either Party to be legally binding.  Each Party
acknowledges that in deciding to enter into this Agreement and to consummate the
transactions contemplated hereby it has not relied upon any statements, promises
or representations, written or oral, express or implied, other than those
explicitly set forth in this Agreement.  This Agreement supersedes all previous
understandings, agreements and representations between the Parties, written or
oral, with respect to the subject matter hereof.

 

20.9         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

20.10       Compliance with Law.  Each Party in the performance of this
Agreement, warrants that it and all its directors, officers or employees shall
comply with all applicable local, state, federal and international laws,
executive orders, regulations, ordinances, or similar requirements of the
national government or government entity which may now or hereafter govern the
performance of the parties hereunder.  This includes, but is not limited to, the
laws of the United States pertaining to procurement integrity, anti-kickback
procedures, and other standards of ethical conduct pertaining to gratuities,
gifts, entertainment, and employment of government officials and other
requirements.  Such required conduct also includes, without limitation,
compliance at that Party’s expense with all applicable import and/or export
control laws and regulations and any other laws and regulations pertaining to
export, import, sale and resale or other distribution of the Products.

 

20.11       Debarment.  By signing this Agreement, either Party shall have the
right to automatically terminate this Agreement in the event that the other
Party is debarred, excluded, suspended or otherwise determined to be ineligible
to participate in federal health care programs (collectively, “Debarred” or
“Debarment”).  Accordingly, each Party shall provide the other Party with
immediate notice if it (i) receives notice of action or threat of action with
respect to its Debarment during the term of this Agreement; or (ii) becomes
Debarred.  Upon receipt of such notice, this Agreement shall automatically
terminate without further action or notice.

 

20.12       Expenses.  Each Party shall pay all of its own fees and expenses
(including all legal, accounting and other advisory fees) incurred in connection
with the negotiation and execution of this Agreement and the arrangements
contemplated hereby.

 

20.13       Modifications and Amendments.  This Agreement shall not be modified
or otherwise amended except pursuant to an instrument in writing executed and
delivered by each

 

22

--------------------------------------------------------------------------------


 

of the Parties hereto.

 

20.14       Construction.  The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

20.15       Governing Law.  This Agreement and its performance shall be governed
by and construed in accordance with the laws of the State of Illinois, without
regard to conflict of laws principles, except that the arbitration provisions
set forth in Article 19 shall be governed by the provisions of the Federal
Arbitration Act.

 

20.16       Incorporation of Exhibits.  The Exhibits identified in this
Agreement are incorporated herein by reference and made a part hereof.

 

20.17       Binding Agreement.  This Agreement is not binding on either Party
unless and until signed by both Parties.

 

IN WITNESS WHEREOF, the Parties hereto intending legally to be bound hereby,
have each caused this Agreement to be duly executed as of the date first above
written.

 

 

DJ ORTHOPEDICS, LLC

 

 

 

By:

  /s/ Les Cross

 

 

 

Name: Les Cross

 

 

 

Title: President

 

 

 

DEPUY SPINE, INC.

 

 

 

By:

  /s/ Earl R. Fender

 

 

 

Name: Earl R. Fender

 

 

Title: President

 

23

--------------------------------------------------------------------------------


 

Exhibit A

 

Products

 

SpinaLogic

An external lumbar spinal bone growth stimulator.

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Maps of Exclusive Territories

 

[See attached 19 pages of maps]

 

--------------------------------------------------------------------------------


 

Exhibit C

 

2005 Sales Quota

 

Dollars:

 

$20,930,000

 

 

 

Units:

 

6,454

 

--------------------------------------------------------------------------------